Citation Nr: 0311084	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-12 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. 
§ 1151 for residuals of a right nephrectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran's claim was previously denied 
by the Board in April 2000.  The veteran thereafter appealed 
to the United States Court of Appeals for Veterans Claims 
(Court) and in September 2000 the Court vacated the Board's 
denial and remanded the case for re-adjudication.  The Board 
remanded the case to the RO for additional development in 
July 2001 and again in September 2002.  

The Board notes that the veteran's representation changed 
while his case was pending at the RO.  The veteran's attorney 
withdrew his services as the veteran's representative by way 
of a letter dated in December 2002.  The withdrawal was at 
the veteran's request.  The veteran appointed the Veterans of 
Foreign Wars as his representative at a videoconference 
hearing held in January 2003.  

The veteran submitted additional evidence after his January 
2003 hearing that was received at the Board in February 2003.  
The evidence consisted of duplicate copies of a March 10, 
1994, VA operative report and a June 1994 summary from Marian 
Health Center.  The remainder of the evidence consisted of 
National Guard records that provided no probative information 
relative to the 38 U.S.C.A. § 1151 claim.


FINDINGS OF FACT

1.  The veteran was evaluated at a VA facility in 1969 and 
diagnosed with hypertension of unknown etiology, but probably 
of renal vascular origin and bilateral renal abnormalities.  
He was placed on medication for control of his hypertension.

2.  The veteran underwent an elective right nephrectomy at a 
VA Medical Center (VAMC) in March 1994 due to chronic renal 
failure and a right renal mass.

3.  After surgical removal of the right kidney, a pathology 
report revealed renal cell carcinoma in the kidney, which had 
not yet spread to the lymph nodes.

4.  The veteran underwent a left nephrectomy, at a private 
hospital in June 1994, preparatory to a kidney transplant 
that was performed in May 1995 at a different private 
hospital.

5.  The veteran's right nephrectomy was medically necessary 
and properly performed; there was no misdiagnosis or improper 
treatment by VA medical personnel.  

6.  VA did not prescribe hypertension medication that was the 
cause of the veteran's renal shutdown.

7.  The right nephrectomy did not result in additional 
disability beyond the intended result of the surgical 
treatment; chronic renal failure was not caused by improper 
administration of medication by VA.


CONCLUSION OF LAW

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right nephrectomy as a result of VA medical 
treatment is not warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from January 1967 to 
January 1969.  The veteran's service medical records (SMRs) 
show that, at an October 1966 pre-induction examination, he 
reported being treated for high blood pressure (hypertension) 
prior to service.  Elevated blood pressure readings were 
noted on the examination report.  The Report of Medical 
History noted that the veteran was rejected for enlistment 
three months earlier because of elevated blood pressure.  The 
remainder of the SMRs do not document any complaints of or 
treatment for hypertension.  The veteran's November 1968 
separation physical examination did not list any problems 
with hypertension.  

The veteran submitted a claim for disability compensation 
benefits for several conditions, to include hypertension, in 
November 1969.

Associated with the claims folder is a VA discharge summary 
for a period of hospitalization from November 12, 1969, to 
December 31, 1969.  The summary notes that the veteran was 
originally admitted for evaluation of recurrent sore throats 
requiring treatment with antibiotics.  The veteran was 
discovered to be hypertensive and underwent an extensive 
evaluation to determine the cause and best course of 
treatment for his hypertension.  The veteran related that he 
was found to have high blood pressure readings in high school 
when he was given physical examinations for sports.  This was 
attributed to nervousness at that time of the examinations 
and was not evaluated at that time.  The summary details an 
extensive evaluation for the cause of the veteran's 
hypertension.  The veteran was noted to have a duplex kidney 
on the right side with reduplication of the right renal 
pelvis and partial reduplication of the urethra.  The summary 
noted that the veteran was hospitalized for a long period in 
order to fully evaluate the possible etiology of his 
hypertension given his age of 22.  The summary noted:

Due to the numerous tests which were 
completed during the patient's 
hospitalization and the complexity 
of their interpretation with regard 
to the ultimate decisions that must 
be made in the treatment of this 
patient, it was decided that perhaps 
one of the best ways to approach his 
problem would be to collect all of 
the data and x-rays together and 
have them reviewed by as many 
experts in renology as are available 
in the area in order that an 
informed decision can be made when 
the patient returns to his PHC 
clinic appointment on 1-16-70.

The summary reported pertinent diagnoses of hypertension, 
etiology not determined but probably of renal vascular origin 
and bilateral renal abnormalities.

A statement from F. D. McCarthy, M.D., was received in 
February 1970.  Dr. McCarthy noted that the veteran was found 
to have elevated blood pressure readings on three occasions 
in 1966.  He was not treated for hypertension.

The veteran was afforded a VA examination in March 1970.  The 
examiner noted the veteran's hospitalization and evaluation 
in 1969.  The veteran had since been seen in at the VA 
outpatient clinic.  He was prescribed Aldomet for treatment 
of his hypertension.  

The veteran was denied service connection for hypertension 
and a congenital or developmental kidney condition in April 
1970.  No timely appeal was taken from the rating action.  

The veteran was treated in October 1985 for residuals of a 
gunshot wound to the left leg at Marian Health Center in 
Sioux City, Iowa.  Records from that hospitalization note 
that the veteran was treated for hypertension by the VA since 
age 21.  The summary listed several medications for the 
veteran and noted that his blood pressure was elevated at the 
time of admission but well controlled with Capoten.  

The veteran submitted a letter from B. O. Martin, M.D., in 
April 1990 in support of a pending claim for nonservice-
connected disability pension benefits.  Dr. Martin noted that 
the veteran was hypertensive and listed several medications 
that the veteran used to treat his hypertension.  Dr. Martin 
said that the veteran's blood pressure was extremely 
difficult to control.

A June 1990 VA general medical examination noted the 
veteran's history of evaluation in 1969 as well as current 
medication used to treat his hypertension.  The examiner 
reported the veteran had good results with his medications.  
The examiner noted that the veteran's blood urea nitrogen 
(BUN) and creatinine levels were such that they were 
indicative of mild renal insufficiency.  

In August 1997, the veteran filed a claim for disability 
compensation benefits under 38 U.S.C.A. § 1151 for a right 
nephrectomy with a kidney transplant.  He has asserted that 
VA physicians improperly administered medication to him since 
1969 for chronic hypertension and congenital kidney 
abnormalities, which led to the development of chronic renal 
failure in 1994.  He further asserted that VA physicians then 
incorrectly diagnosed cancer in the right kidney and removed 
his right kidney unnecessarily.  He stated that the right 
nephrectomy caused him to go into end-stage renal failure, 
requiring hemodialysis, a left nephrectomy and, ultimately, a 
kidney transplant.

The veteran was hospitalized for evaluation of chronic kidney 
problems at the VA medical center (VAMC) in Omaha, Nebraska 
in February and March 1994.  A February 1994 radioisotope 
perfusion scan was interpreted as showing the absence of 
function in the right kidney and essentially normal function 
on the left.  A retroperitoneal echogram was interpreted as 
showing probable duplicated right collecting system with 
marked cystic atrophy of the upper pole moiety of the right 
kidney, right lower pole moiety globular in configuration 
kidney versus soft tissue neoplasm, hyperechoic left kidney 
without hydronephrosis, and partly filled normal appearing 
urinary bladder.  The veteran also underwent a renal 
arteriogram, and laboratory testing.  His creatinine levels 
were noted to be very high, and a six to seven millimeter 
renal mass was observed in the right lower pole of the right 
kidney.  Cancer was suspected.  A computed tomography (CT) 
scan of the pelvis was interpreted as showing a large mass in 
the right kidney.  

The veteran underwent a right nephrectomy, and the kidney, 
including the mass and nearby lymph nodes, was sent to the 
pathology laboratory for analysis.  The three-page pathology 
report, dated March 15, 1994, stated that there was renal 
cell carcinoma (cancer) in the right kidney, which 
fortunately had not yet spread to the margins of the 
excision, or the periaortic or inferior aorta-caval lymph 
nodes.  The report also showed that the veteran had end-stage 
renal disease, acquired cystic disease, and fibromuscular 
dysplasia of the renal artery.

The report of a June 1994 hospitalization at the Marion 
Health Center showed that following his March 1994 surgery, 
the veteran required hemodialysis for his end-stage renal 
disease.  The summary noted that the veteran wanted to have a 
kidney transplant, and was advised that he needed to first 
undergo a left nephrectomy, and then wait a couple of years 
to be sure he was free of cancer before undergoing the 
transplant.  The summary reported a past medical history to 
include fibromuscular dysplasia with renal insufficiency and 
renovascular hypertension, right renal cell carcinoma, status 
post right nephrectomy, diagnosed during renal angiogram done 
March 2, 1994, and nephrectomy of March 9, 1994, on the right 
side, and hypertension since 1969.

The veteran underwent a nephrectomy of his left kidney at the 
Marian Health Center in June 1994.  The pathology report from 
that surgery said that the there was end-stage kidney disease 
with severe hyaline arteriosclerosis.

The claims file contains records of the veteran's VA 
outpatient treatment during the period from February 1983 to 
December 1994, which have been reviewed by the Board.

Treatment records of the veteran's hospitalizations at the 
Bishop Clarkson Memorial Hospital, in Omaha, Nebraska, in 
February, May, and July 1995 are associated with the claims 
folder.  R. J. Taylor, M.D., first evaluated the veteran for 
a possible kidney transplant in February 1995.  The note from 
that evaluation relied on a history of prior surgery.  Dr. 
Taylor noted that a review of the veteran's records was 
required to determine the pathology of the kidneys to see if 
tumors found in March 1994 were the small incidentally found 
renal cell cancers that occur with acquired renal cystic 
disease.  This was important as patients with renal cystic 
disease and associated renal cell cancer do not have to wait 
two to three years following nephrectomy that patients with 
renal cell carcinoma normally have to wait.  A May 1995 
operative report noted that the veteran had undergone prior 
nephrectomy and was found to have incidental renal cell 
tumors.  Because the tumors were small and incidentally 
found, the veteran did not have to wait for a transplant.  
The veteran underwent successful transplant of a kidney by 
Dr. Taylor in May 1995.

In January 1998, the RO requested a medical opinion from the 
Chief of Staff of the VAMC in Omaha, Nebraska.  The requested 
opinion was received in February 1998.  The VA physician 
stated that he had reviewed the veteran's claims file, his VA 
outpatient treatment records from March 1983 to February 
1998, his VA inpatient treatment records from 1969 to 
February 1998, and copies of the Bishop Clarkson Hospital and 
Marion Health Center records.  The physician stated that the 
pathologist had found renal cancer in the right kidney.  The 
left kidney was removed prior to the veteran's transplant 
surgery, and he assumed it was removed due to fear of 
metastasis from the right renal cell carcinoma.  He further 
stated that there was no evidence of any failure to timely 
diagnose and properly treat the veteran, and there was no 
evidence that the veteran's renal shutdown was due to 
medications administered by the VA.

The veteran and his spouse testified at a hearing at the RO 
in November 1998.  The veteran testified regarding his 
initial evaluation for hypertension in 1969.  He noted that 
he was found to have three kidneys at that time.  The veteran 
testified that he was told, after having all three kidneys 
removed, that the surgeries were unnecessary.  He said that 
doctors had told him that his kidneys had shut down because 
of the hypertension medication prescribed for him by VA over 
the years.  The veteran also testified that VA justified 
removal of his right kidney because they said he had cancer 
but that the pathology report did not support that 
conclusion.  (Transcript p. 3).  The veteran said that Dr. 
Taylor had reviewed all of the medical records and concluded 
that the veteran did not have cancer.  The veteran further 
testified that Dr. Taylor told him that the surgeries could 
have been avoided if changes had been made to the veteran's 
medications.  The veteran said that he had asked Dr. Taylor 
for a statement to support his contention regarding the 
veteran's contentions but that Dr. Taylor had not responded.  
The veteran's spouse testified that Dr. Taylor showed the 
veteran a pathology report and said that it indicated there 
was no cancer.  She also said that Dr. Taylor told the 
veteran that a change in medication could have "cleared up" 
his kidney condition.  The hearing officer noted that the 
veteran's representative was to contact Dr. Taylor for a 
statement.  

The veteran's representative submitted a statement from Dr. 
Taylor in November 1998.  Included was a copy of the July 
1994 pathology report from Marian Health Center regarding the 
removal of the veteran's left kidney and the first page (of 
three pages) of the March 1994 VA pathology report regarding 
removal of the veteran's right kidney.  Dr. Taylor said that 
when he first saw the veteran in 1995 for possible transplant 
it was obvious that the veteran had renal cystic disease.  He 
said the veteran's "kidneys" had been removed at a VA 
hospital because they suspected that he had cancer.  Dr. 
Taylor stated that the pathology report proves that the 
veteran did not have cancer.  

The veteran was afforded a Central Office hearing before a 
Veterans Law Judge in April 1999.  The veteran and his spouse 
presented testimony at the hearing.  The veteran said he was 
told that tests showed he might have cancer of the right 
kidney in 1994 and he was advised to have it removed.  He did 
not get a second opinion and followed the doctors' 
recommendation for surgery.  He said he was not told of the 
biopsy results of the surgery.  He said that he was told that 
he would need to have his other kidney removed in order to 
qualify for a transplant in the VA system.  The veteran said 
that he was not told about the pathology results until he met 
Dr. Taylor in 1995.  He said that Dr. Taylor reviewed his VA 
and Marian Health Center records and told him that he did not 
have cancer and that he could get on a transplant list right 
away.  The veteran said that his records were available for 
review at the time Dr. Taylor provided his statement in 
November 1998.  

The veteran's then-appointed representative submitted a brief 
in support of the claim in April 2001, following the Court's 
September 2000 action vacating an April 2000 denial by the 
Board.  The attorney stated that there was "nothing further 
to add."  In the brief, the attorney argued for remand of 
the case to afford the RO the opportunity to comply with 
38 C.F.R. § 3.103(c) and the then recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (later codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The VCAA eliminated the requirement for a 
claimant to submit a well-grounded claim.  Specifically, it 
was argued that the hearing officer should have told the 
veteran to solicit an opinion from Dr. Taylor regarding the 
issue of whether the veteran's medications caused the 
veteran's renal cystic disease.  The brief said there were 
two nexus theories, one that the veteran was incorrectly 
diagnosed with cancer of the right kidney and that it was 
needlessly removed, and two, VA prescribed the wrong 
medications to treat the veteran's hypertension.  

The veteran's case was remanded in July 2001.  The remand 
noted the veteran's several arguments regarding being 
prescribed the wrong medicine and that his right kidney was 
removed unnecessarily because he did not have cancer.  The 
remand directed the RO to contact the veteran and request 
that he obtain a more detailed statement from Dr. Taylor.  
The RO was also directed to ensure development of the 
veteran's claim in accordance with the provisions of the 
VCAA.

The RO wrote to the veteran in October 2001.  Initially, the 
RO advised the veteran of the enactment of the VCAA and VA's 
duty to notify of evidence needed to complete his claim and 
the evidence needed to substantiate his claim.  The veteran 
was further notified of VA's duty to assist.  The letter went 
on to advise the veteran that he needed to submit a statement 
from Dr. Taylor that would substantiate the veteran's 
testimony regarding how VA medications caused his kidney 
problems and that surgery was unnecessary.  The veteran was 
also requested to identify other sources of evidence and that 
he could request the RO's assistance in obtaining any 
outstanding evidence.  The veteran was advised to provide the 
requested evidence by December 24, 2001.  The veteran was 
further advised that if the requested evidence was received 
within one year, the RO may be able to pay benefits from the 
date of claim, otherwise, they might be not be able to pay 
benefits earlier than the date the evidence was received.

The veteran did not respond to the RO's letter and his claim 
was again denied, on the merits, in January 2002.  The 
veteran, and his attorney, were notified of the RO rating 
action that same month.

Associated with the claims folder is a Report of Contact with 
the veteran, dated in January 2002.  The report indicates 
that the veteran wanted the "records" to reflect that he 
did not elect to have his kidneys removed.  He followed the 
advice of VA doctors.  The veteran also said that he would 
submit a report from Dr. Taylor in 20-40 days.

The veteran submitted a detailed statement in March 2002.  
The veteran opined that if a surgical solution had been 
followed in 1969 he would not have suffered the resulting 
damage to his kidneys from his hypertension medications.  The 
veteran also said that left renal artery stenosis should have 
been addressed earlier and that might have eliminated the 
need for medications over the years.  The veteran also 
admitted that the "nexus theory which was developed based on 
Dr. Taylor's incorrect statement of 'no renal carcinoma,' is 
moot."  The veteran said that Dr. Taylor was unwilling to 
substantiate that VA was at fault in his case.

A Report of Contact with the veteran, dated in April 2002, 
reported that the veteran had nothing further to submit and 
that he wanted his claim forwarded to the Board.

The veteran's case was certified on appeal to the Board in 
May 2002.  The Board wrote to the veteran in July 2002 to 
inform him that the Veterans' Law Judge who heard the case in 
April 1999 was no longer employed at the Board.  The veteran 
was offered the opportunity to have another Board hearing in 
his case.  The veteran responded in July 2002 that he did not 
want another hearing and that "everything should be a matter 
of record."

The veteran's attorney, responding to the same letter from 
the Board, submitted a request for another Board hearing that 
was received in August 2002.  The veteran's case was remanded 
in September 2002 to afford the veteran an opportunity to be 
scheduled for a new Board hearing.

As noted in the Introduction section, the veteran's attorney 
withdrew as his representative, at the veteran's request, in 
December 2002.

The veteran and his spouse testified at a videoconference 
hearing held in January 2003.  The veteran appointed the 
Veterans of Foreign Wars as his representative at the 
hearing.  The veteran testified that he did not have any 
medical problems prior to service.  He said VA doctors placed 
him on medication for his hypertension in 1969.  The veteran 
then said he had his right kidney removed at VAMC Omaha.  He 
was told that he had cancer.  The veteran said he was told 
that he would have to have his left kidney removed and be 
cancer-free for two years before he could be considered for a 
transplant.  He said he was told by Dr. Taylor that it was 
not necessary for his kidneys to be removed.  Dr. Taylor told 
him that the treating doctors should have either reversed or 
adjusted his medication and he would have been able to keep 
his kidneys.  The veteran said he was able to get a 
transplant sooner than two years because he was found to not 
have cancer.  The veteran was asked if he knew a doctor that 
would substantiate his assertions.  The veteran said that Dr. 
Taylor had provided a statement but would not say anything 
more because he was too busy and because he worked for VA.  

The veteran submitted additional evidence after the hearing.  
The evidence was received at the Board in February 2003.  The 
evidence consisted of personnel records from the veteran's 
service in the Nebraska Army National Guard as well as 
duplicate VA and Marian Health Center records.  

II.  Analysis

The veteran has argued that he is entitled to compensation 
pursuant to 38 U.S.C.A. § 1151, because he suffered chronic 
renal failure as a result of medication prescribed by VA 
physicians to treat his hypertension.  The veteran further 
alleges that removal of his right kidney was not required 
because he did not have cancer.  The veteran maintains that 
he suffered further harm because the erroneous removal of the 
right kidney lead to the removal of his left kidney to make 
him eligible for a kidney transplant.  

With regard to 38 U.S.C.A. § 1151 (West 1991), the Board 
notes that that provision has been amended since August 1997 
when the veteran submitted his claim for benefits.  However, 
the amendments were made applicable only to claims filed on 
or after October 1, 1997.  See, e.g., Jones v. West, 12 Vet. 
App. 460, 463 (1999).  Claims filed prior to October 1, 1997, 
are to be adjudicated under the law as it existed previously.  
See VAOPGCPREC 40-97 (1997).

Section 1151 provides that, where any veteran shall have 
suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. § 1151 (West 
1991).  

The regulations implementing 38 U.S.C.A. § 1151 (West 1991) 
are found at 38 C.F.R. §§ 3.358, 3.800 (2002).  They provide, 
in pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(a) (2002).  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  38 C.F.R. § 3.358(b)(1) (2002).  Compensation 
is not payable if additional disability or death is a result 
of the natural progress of the injury or disease for which 
the veteran was hospitalized.  38 C.F.R. § 3.358(b)(2) 
(2002).  Further, the additional disability or death must 
actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2) (2002).  Additionally, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3) (2002).

The evidence of record shows that the veteran had elevated 
blood pressure readings prior to service in 1966.  His 1966 
induction physical examination reported that the veteran was 
previously denied enlistment in the Army due to high blood 
pressure but was accepted for induction.  His service medical 
records (SMRs) do not reflect any treatment for hypertension 
or high blood pressure.

The veteran was hospitalized at the VAMC in Omaha for 
approximately six weeks in November and December 1969.  The 
lengthy hospitalization was to evaluate the veteran's 
hypertension, especially given his young age.  The VA 
hospital summary detailed the numerous tests that were 
conducted by the VA physicians in an effort to determine an 
etiology for the veteran's hypertension.  The veteran was 
found to have a duplex kidney on the right side.  The summary 
noted that the veteran's case was very complicated.  The 
veteran was diagnosed with hypertension with an unknown 
etiology, but probably attributable to renal vascular origin 
and renal abnormalities.  The veteran was placed on 
medication for control of his hypertension.  

The VA treatment records reflect a number of clinical visits 
over the years with notations of continued treatment for 
hypertension.  The veteran was also noted to have developed 
symptoms of chronic renal failure in the early 1990's.

The February to March 1994 VA hospitalization records and 
summary show that the veteran was admitted for end-stage 
renal disease and initiation of hemodialysis.  However, the 
results of several tests of the right kidney revealed the 
presence of a number of masses.  An elective nephrectomy of 
the right kidney was performed.  The March 15, 1994, 
pathology report said that there was evidence of renal cystic 
disease as well as renal cell carcinoma.  The accompanying 
discharge summary did not relate the development of end-stage 
renal failure or the development of renal cystic disease or 
renal carcinoma to the veteran's use of VA prescribed 
medications.

The June 1994 hospital summary from Marian Health Center 
noted the veteran's right nephrectomy in March 1994 and that 
the veteran was receiving dialysis.  It was also noted that 
the veteran wanted a transplant and that he was advised that 
he needed to have a left nephrectomy prior to that and to 
wait a couple of years to be sure that he was free of cancer 
before going on a transplant list.  The veteran was cleared 
to have his left kidney removed and this was done in July 
1994.  The pathology report for the left kidney did not 
reveal any finding of cancer.  The pathologic diagnosis was 
end-stage kidney with severe hyaline arteriosclerosis.  The 
summary did not make any reference to the veteran's 
hypertension medication as causing or contributing to the 
condition of either kidney.  Further, there was no opinion 
expressed that the right kidney nephrectomy was unnecessary.

The records from Bishop Clarkson Memorial Hospital show that 
the veteran was first evaluated for a possible transplant in 
February 1995.  At that time Dr. Taylor made no reference to 
a review of VA records.  He did cite to the summary from 
Marian Health Center.  The consultation notes that the 
veteran reported a mass being found in his right kidney but 
there is no indication that the veteran reported the presence 
of renal cell carcinoma.  The consultation added that a 
review of the VA pathology report was required to see if the 
masses were small incidentally found renal cell cancers that 
occurred with acquired renal cystic disease.  If such was the 
case, the veteran could be a candidate for transplantation.  
Dr. Taylor noted that he had consulted with an individual 
that kept the cancer registry.  This individual had recently 
said that patients that had acquired renal cystic disease and 
associated renal cell cancer did not have to wait the typical 
two to three years following nephrectomy that other patients 
with renal cell carcinoma needed to wait.  The May 1995 
operative report noted that the veteran had developed end-
stage renal disease from hypertension and was found to have, 
incidentally, renal cell tumors and had undergone bilateral 
nephrectomies.  The report noted that, because the tumors 
were small and incidentally found, the veteran did not have 
to wait for transplant.  A kidney was transplanted at that 
time.  There was no mention of the veteran's medications 
having caused the end-stage renal disease, or that the right 
kidney nephrectomy was unnecessary, or that any avenue of 
treatment was overlooked or neglected.

A VA physician reviewed the above-described medical evidence 
in February 1998.  He noted that the March 1994 VA pathology 
report provided a diagnosis of renal cell carcinoma for the 
right kidney.  He said that the veteran's renal failure 
appeared to be secondary to his hypertension and renal 
vascular disease.  The reviewing physician said that he could 
not find any evidence that it was due to medication.  He 
added that he could find no evidence of failure to timely 
diagnose or properly treat the veteran that led to 
disability.

The November 1998 statement from Dr. Taylor said that he 
determined that the veteran had renal cystic disease when he 
was seen in 1995.  He said that the veteran's kidneys had 
been removed at the VA hospital because they suspected he had 
cancer, but the pathology report proved that he did not have 
cancer.  Dr. Taylor did not say that he had reviewed the VA 
pathology report from March 1994.  It is clear that the July 
1994 Marian Health Center pathology report showed no evidence 
of cancer; however, the March 1994 VA pathology report 
clearly provided a diagnosis of renal cell carcinoma.  
Moreover, the veteran did not have both "kidneys" removed 
at a VA hospital.  The veteran's right kidney was removed at 
a VA facility but the left kidney was removed at Marian 
Health Center.  Finally, Dr. Taylor did not opine that the 
veteran's treatment had been incorrect in any way, he did not 
say that VA medications, prescribed to treat the veteran's 
hypertension, had caused the veteran's renal disease, nor did 
he say that any course of treatment would have been different 
even if the veteran did not have cancer of the right kidney, 
which he did.  

Upon remand from the Court, the Board directed the RO to 
contact the veteran and have him obtain a more detailed 
statement from Dr. Taylor--a statement that would support the 
veteran's contentions that he was told that his nephrectomies 
were unnecessary and that a change in medication or a period 
of dialysis could have reversed the kidney disease.  The RO 
followed the Board's direction by way of a letter dated in 
October 2001.  

The veteran and his wife have testified that Dr. Taylor told 
the veteran that he did not have cancer and that he did not 
have to have his kidneys removed.  There is no other evidence 
of record to support the contention that the veteran's 
nephrectomies were unnecessary.  See generally Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Neither the veteran nor his 
attorney at the time provided any further statements from 
Dr. Taylor despite that issue being an integral part of the 
motion for remand at the Court.  The veteran testified that 
Dr. Taylor was busy and that he worked for VA as the reasons 
why no additional statement was forthcoming.  The veteran 
conceded in a March 2002 statement that Dr. Taylor was 
incorrect in his statement that there was no cancer of the 
right kidney.  The veteran did not obtain any other objective 
medical evidence to support his contentions in this case.  
Rather he has repeated his, and his wife's, lay assertions 
that medications prescribed to treat his hypertension caused 
his renal disease and that he did not have cancer in his 
right kidney.  He also asserted in his March 2002 statement, 
and testimony in January 2003, that VA failed to diagnose and 
treat a left renal artery stenosis.  However, the veteran has 
presented no evidence to support his contention regarding his 
renal artery theory.  As a layperson, the veteran is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary the veteran was extensively evaluated at a VA 
facility in 1969 where he was diagnosed with hypertension and 
bilateral kidney abnormalities.  The veteran was treated for 
his hypertension by VA, and other sources, from that time 
until 1994.  The veteran was admitted to a VA facility in 
February 1994 for initiation of hemodialysis because of end-
stage renal failure that was attributed to his longstanding 
hypertension.  Tests at that time revealed a nonfunctioning 
right kidney and a large mass suspected of being cancerous.  
The right kidney was electively removed.  Subsequent 
pathological analysis revealed the presence of renal cell 
carcinoma.  The veteran decided to receive follow-on 
treatment at Marian Health Center, unrelated to VA.  He 
elected to have that facility remove his left kidney, albeit 
in preparation for a possible transplant.  The veteran has 
not questioned the need for his left kidney surgery based on 
anything done by the physicians at Marian Health Center.  
There is no reason to believe that a responsible medical 
doctor would knowingly remove a working kidney without a 
sound medical reason or subject an individual to unnecessary 
surgery.  The veteran's condition was reevaluated by 
Dr. Taylor in 1995 and it was determined that the veteran did 
not have to wait for a transplant and one was accomplished in 
May 1995.  

Viewed in the most favorable light, Dr. Taylor's November 
1998 statement, in conjunction with the records from Bishop 
Clarkson Memorial Hospital, show that the veteran's medical 
condition was such that he did not have the type of cancer 
that would require him to wait two to three years for a 
transplant.  Moreover, Dr. Taylor noted that this was based 
on a recent determination by those responsible for 
maintaining the cancer registry.  This reflects a change in 
what was the prior consensus of opinion.  Dr. Taylor has 
never provided any evidence to say that the veteran's 
medication caused the veteran's renal failure, or cancer, or 
that the removal of the right kidney was unnecessary.

It is settled that the omission or failure by VA to diagnose 
or treat an underlying disease may be compensated under 
38 U.S.C.A. § 1151.  See VAOPGCPREC 5-2001.  This generally 
requires a showing that VA failed to diagnose and/or treat a 
preexisting disease or injury; that a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment; and that the veteran 
suffered disability which probably would have been avoided if 
proper diagnosis and treatment had been rendered.  Id.  As 
noted above, the medical opinion evidence of record indicates 
that, given the facts as known to VA, VA physicians undertook 
reasonable care in diagnosing and treating the veteran's 
hypertension.  His right kidney was removed due to the 
veteran's end-stage renal disease and cancer.  For all the 
reasons enunciated above, the Board concludes that the 
requirements for showing that any additional disability 
occurred due to omission or failure to diagnose or treat the 
veteran's hypertension have not been met.  

Finally, in regard to the request for an opinion by an 
independent medical expert (IME), the Board finds that there 
is no need for such an opinion in this case.  As noted above, 
there is no objective medical evidence of record to 
contradict the February 1998 VA physician's opinion.  The 
veteran cites to the November 1998 statement from Dr. Taylor 
as conflicting evidence; however, as explained above, Dr. 
Taylor's statement does not support the veteran's 
contentions.  The statement does not say that the veteran's 
medications caused his hypertension, or caused his end-stage 
renal failure.  The statement does not say that the veteran's 
right kidney was removed unnecessarily.  Dr. Taylor's 
statement appears to address the issue of the presence of 
cancer and its impact on the period of time for delay in 
obtaining a transplant.  The statement does not support the 
veteran's contentions or dispute the VA physician's opinion.  
Thus, there is no complex question or controversy requiring 
the services of an IME.  38 U.S.C.A. § 7109 (West 2002).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a basis for 
granting benefits under 38 U.S.C.A. § 1151 (West 1991).  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002).  The Board notes that 
38 C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  VA has also 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete an application for benefits.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(a)(3) 
(2002).  There is no outstanding information or evidence 
needed to complete an application for benefits in this case.  
The veteran has provided sufficient information to identify 
himself, the issue involved and the basis for his claim.

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that, which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

Upon receipt of the veteran's claim for benefits in August 
1997, the RO scheduled him for a VA examination in September 
1997.  A medical opinion was also solicited from VAMC Omaha 
in February 1998.

The veteran's claim was denied in March 1998 with notice 
provided that same month.  The basis of the denial was that 
the evidence of record did not show that VA failed to timely 
diagnose or treat the veteran.

The veteran was issued a statement of the case (SOC) in July 
1998 that addressed the entire development of his claim up to 
that point.  The SOC addressed the procedural aspects of the 
case, provided a recitation of the pertinent statutes and 
regulations, and discussed the application of the evidence to 
the case.  The SOC again notified the veteran that he had not 
submitted sufficient evidence to establish that he had any 
additional disability as a result of VA treatment or failure 
of VA to properly diagnose and treat the veteran.

The veteran submitted additional evidence with his 
substantive appeal in August 1998.  He argued that the 
evidence supported his theory that he received improper care 
from VA and this lead to his kidney problems.  He said he 
would submit a statement from Dr. Taylor to substantiate his 
claim.  The veteran submitted the statement from Dr. Taylor 
in November 1998.

The veteran was issued a supplemental statement of the case 
(SSOC) that reviewed the additional evidence added to the 
record to include the veteran's testimony at a hearing at the 
RO and Dr. Taylor's statement.  The SSOC informed the veteran 
that the statement incorrectly stated that there was no 
cancer despite the March 1994 VA pathology report.  Further, 
the veteran was informed that the additional evidence failed 
to show that he suffered any disability as a result of VA 
treatment.

The Court remanded the veteran's claim in September 2000 as a 
result of a grant of a joint motion.  The motion cited to the 
basis of the Board's denial and argued that the veteran 
should have been informed of the evidence necessary to 
complete his application under the prior version of 
38 U.S.C.A. § 5103(a).  

As noted above, the Board remanded the claim in July 2001.  
At the outset the Board noted the intervening enactment of 
the VCAA and the specific duties imposed on VA in providing 
notice and assistance to claimants in general.  Specifically, 
the Board directed the RO to contact the veteran and request 
that he provide a more substantive statement from Dr. Taylor.  

The RO wrote to the veteran in October 2001.  The RO also 
advised the veteran of the enactment of the VCAA and of the 
need to provide the additional statement from Dr. Taylor.  
The veteran was informed that he could submit additional 
evidence in support of his claim or request VA assistance to 
obtain evidence.  Further, the veteran was encouraged to 
submit his evidence by December 24, 2001, but he had up to 
one year to submit the evidence for it to be considered with 
his current claim.

The veteran did not respond to the October 2001 letter and 
his claim was denied on the merits by way of a rating 
decision dated in January 2002.  The basis for the denial was 
that the veteran had not presented evidence to show that VA 
had failed to diagnose his condition or provide proper 
treatment.

The veteran was issued a SSOC in January 2002 that contained 
a review of all of the evidence of record.

A Report of Contact from January 2002 noted that the veteran 
said that he would submit a statement from Dr. Taylor in 20-
40 days.  This is indicative of the veteran's awareness of 
the evidence required to substantiate his claim.

The veteran submitted a statement in March 2002 wherein he 
said that Dr. Taylor would not provide any additional 
statement.  The veteran did not provide any further objective 
evidence in support of his claim that was not already of 
record.

The veteran was issued a SSOC in March 2002 that provided a 
review of the evidence added to the record and informed the 
veteran that his claim remained denied.  He was also provided 
with the regulatory provisions pertaining to the VCAA.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to show that he incurred additional 
disability as a result of VA treatment or failure of VA to 
properly diagnose and treat his hypertension.  He was kept 
informed of the evidence developed by VA but the veteran 
submitted most of the evidence of record.  November 1998, 
January 2002, and March 2002 SSOCs informed the veteran as to 
why the evidence added to the record did not allow for the 
grant of his claim.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and newly promulgated 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2002).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA and private treatment records were obtained 
and associated with the claims folder.  The veteran was 
afforded a VA medical examination and a VA medical opinion 
was solicited in this case.  The veteran was afforded several 
hearings, to include a new Board hearing after the retirement 
of the Board member who had conducted a prior Board hearing.  
The veteran and his attorney were afforded the opportunity to 
submit additional information or evidence upon remand of the 
case from the Court to the Board, and after remand from the 
Board to the RO.  The veteran provided no new medical 
evidence in support of his claim after his case was remanded 
from the Court.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.   The Board is not 
aware of any outstanding evidence.  Therefore, the Board 
finds that VA has complied with the spirit and the intent of 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
veteran in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  Cf. 
Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).


ORDER

The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a right nephrectomy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

